

EMPLOYMENT AGREEMENT


This Agreement (the “Agreement”), dated as of August 15, 2013 with an effective
date of August 7, 2013 (the "Effective Date"), is by and between AMP HOLDING
INC., a Nevada corporation (the “Company”) and JULIO RODRIGUEZ (hereinafter
referred to as the “Executive”).
 
Introduction
 
The Company desires that the Executive perform services for the Company pursuant
to the terms and conditions set forth herein.  The Executive will have
significant access to information concerning the Company and its business.  The
disclosure of such information or the engaging in competitive activities would
cause substantial harm to the Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.                       Purpose; Duties; Information. The Executive will serve
as the Chief Financial Officer of the Company and shall have duties of an
executive nature that are attendant to his position as described in the by-laws
of the Company and as may be reasonably assigned to him by the Chief Executive
Officer (“CEO”) of the Company.  The Executive will report to the CEO and
nothing herein shall interfere with or limit the oversight responsibilities of
the CEO.  Unless otherwise agreed to by the Executive and the CEO, the
Executive’s principal base of operation will be based in the Cincinnati, Ohio
and Union City, Indiana regions. Executive shall use its commercially reasonable
best efforts to preserve the confidentiality of confidential information
designated as confidential by Company or that may assumed to be
confidential.   Executive understands that the Company is a publicly traded
company trading on the OTCBB under the symbol AMPD.  Executive understands that
it may come in possession of material non-public information.  Executive agrees
that it will protect such information and not buy or sell the Company’s
securities when in possession of such information.  Executive represents that it
is an accredited investor as that term is defined by Regulation D as promulgated
under the Securities Act of 1933, as amended (the “Act”), and all compensation
in the form of securities of the Company issued to Executive under Section 2 of
this Agreement shall be issued under Section 4(2) of the Act and shall contain
the appropriate restrictive legend under the Act.


2.      Compensation and Benefits.  During the Term, the Executive will receive
the following compensation and benefits:


 
(a)           Base Salary.  The Executive will receive salary at the rate of
$150,000 annually (the “Base Salary”), payable in equal increments not less
often than monthly in arrears and in any event consistent with the Company’s
payroll policy and practices.  In addition, the Base Salary of the Executive may
from time to time be increased, but not decreased, by the Board, in its absolute
discretion.
 
(b)           Benefits.  In addition to the Base Salary, the Executive will be
entitled to receive health, welfare and fringe benefits that are generally
available to the Company’s management employees in accordance with the then
existing terms and conditions of the Company’s policies.  The Executive will be
entitled to reimbursement of all reasonable expenses incurred by him in his
performance of services on behalf of the Company hereunder, subject to the
presentation of appropriate documentation and other reimbursement policies
generally applicable to the Company’s management employees.  All expenses in
excess of $500 must be preapproved in writing by the CEO.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Withholding.  The Company will withhold from compensation payable
hereunder all applicable federal, state and local withholding taxes.
 
(d)           Options.  As additional compensation to the Executive hereunder,
the Company will, at the Effective Time, execute and deliver options, granting
the Executive the right to purchase 300,000 shares of the Common Stock, at an
exercise price of $0.40 per share.  As long as the Executive is employed with
the Company, the options shall vest according to the schedule set forth on
Exhibit A.
 
3.                      Full Time; Best Efforts.  The Executive shall use his
best efforts to promote the interests of the Company and shall devote his full
business time and efforts to its business and affairs and shall not provide
management services to any other company or otherwise engage in business
activities that would reasonably be expected to materially interfere with the
performance of the Executive’s duties, services and responsibilities hereunder.


4.                      Term. The Term of this Agreement shall be for a period
of one (1) year (the “Term”); provided, however, the Company may terminate upon
providing Executive with five (5) days written notice.  Further, the Company may
extend the Term for six (6) month intervals by providing the Executive written
notice of its intent to extend the Term prior to the expiration of the Term.


5.                      Trade Secrets as Property of the Company.


(a)           The Executive understands and agrees that all confidential
information of any kind, nature, or description concerning any matters affecting
or relating to the Company, its manner of operation, customers, products,
formulas, copyrights, source code, processes, inventions, test methods,
marketing and business plans and all other confidential data of any kind,
nature, or description (collectively referred to as "Trade Secrets") are the
sole property of the Company, notwithstanding the Executive's preparation, use,
construction, observation, possession, or control of any or all of said Trade
Secrets.  The parties agree that such Trade Secrets are important, material, and
confidential trade secrets, and to the degree they take written or other
physical form, whether or not integrated with non-confidential materials, may
not be disclosed by the Executive to third parties without the Company's advance
written consent.  Such Trade Secret materials shall include, without limitation:
sample materials, charts, notebooks, documents, correspondence, memoranda,
reports, files, lists, computer disks, software, source code, programs,
printouts, and all other written and graphic records (collectively referred to
as "Trade Secret Materials").  Any such Trade Secret Materials in the
Executive's possession upon termination of this Agreement must be returned to
the Company immediately.  The parties agree that all such Trade Secrets and
Trade Secret Materials may not be used by the Executive during the term of this
Agreement beyond the scope of the Executive's normal conduct of its business or
following termination of this Agreement for any reason whatsoever without the
advance written consent of the Company.


(b)           During the term of this Agreement and for a period of five (5)
years after the termination of this Agreement, the Executive agrees that it will
not, either directly or indirectly, make known or divulge any Trade Secrets or
Trade Secret Materials without the express and advance written consent of the
Company; such prohibited disclosure to include, without limitation, the
disclosure of names or addresses of any of the Company’s customers or employees
at the time the Executive entered into this Agreement or with whom the Executive
became acquainted after entering into this Agreement to any person, firm,
company, partnership or corporation.


 
2

--------------------------------------------------------------------------------

 
 
(c)           The provisions of this Section 5 do not apply to any information
that: (i) is or becomes publicly known through no fault of the Executive, or
(ii) the Executive either acquired prior to entering into this Agreement or
acquired from parties other than the Company who are not obligated to the
Company.


6.                      Ownership of Intellectual Property.  All intellectual
property created by the Executive pursuant to the Executive’s engagement and
specific to the Company’s business, including without limitation all ideas,
concepts, prototypes, inventions, formulations and drawings, shall be "work for
hire."  The Executive hereby assigns to the Company all of such intellectual
property rights.  The Executive agrees not to use such inventions for the
Executive’s own account or to disclose any such inventions to third persons
without the express prior written consent of the Company. The Executive shall
upon request sign patent applications, copyright applications and assign any
patent rights and copyrights to such inventions to the Company.


7.                      Equitable Relief; Severability.  The Executive
acknowledges and agrees that the Company’s remedies at law for a breach or
threatened breach of the provisions of Sections 5 and/or 6 of this Agreement
would be inadequate, and in recognition of this fact, agrees that, in the event
of a breach or threatened breach by the Executive of any of the Executive’s
obligations set forth in such Sections, the Company shall be entitled to, and
the Executive agrees not to oppose, the Company’s request for, equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction, or any other equitable remedy which may then be
available, without posting bond or other security.  Notwithstanding the
foregoing, the Company’s decision to seek injunctive relief shall not diminish
the right of the Company to claim and recover damages in addition to injunctive
relief.  It is expressly understood and agreed that although the Executive and
the Company consider the restrictive covenants contained in this Agreement to be
reasonable, if a court determines that the time, territory, scope or any other
restriction contained in this Agreement is an unenforceable restriction on the
activities of either Party hereto, no such provision of this Agreement shall be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such extent as such court may judicially determine or indicate
to be reasonable.  If any Section, subsection, or provision or the application
of such Section, subsection, or provision of this Agreement is held invalid,
illegal, or unenforceable, the remainder of this Agreement and the obligation of
such Section, subsection, or provision to persons or circumstances other than
those to which it is held invalid, illegal, or unenforceable shall not be
affected by such invalidity, illegality or unenforceability.


8.                      Noncompetition.  The Executive acknowledges and agrees
that in the performance of this Agreement, he will be brought into frequent
contact, either in person, by telephone, through electronic means or through the
mails, with existing and potential customers of the Company.  The Executive also
acknowledges that any Confidential Information gained by his during the Term has
been developed by the Company through substantial expenditures of time and money
and constitutes valuable and unique property of the Company.  The Executive
further understands and agrees that the foregoing makes it necessary for the
protection of the Company’s business that the Executive not compete with the
Company during the Term and not compete with the Company for a reasonable period
after the Term, as further provided in the following provisions.  Accordingly,
the Executive agrees that so long as she is an employee of the Company and for
24 months thereafter:


 
3

--------------------------------------------------------------------------------

 
 
(a)           The Executive will not, directly or indirectly, individually or as
a consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity, other than the
Company or any of its subsidiaries, engage in or assist any other person or
entity to engage in any business which directly or indirectly competes with any
business in which the Company or any of its subsidiaries is engaging or in which
the Company or any of its subsidiaries plans to engage or is actively evaluating
engaging, during or at the time of the termination of the Executive’s engagement
hereunder, anywhere in the United States or anywhere else in the world where the
Company or any of its subsidiaries does business, or plans to do business or is
actively evaluating doing business; provided that nothing contained herein shall
prohibit the Executive from being a passive owner of less than one percent (1%)
of the outstanding stock or any class of securities of any corporation or other
entity which is publicly traded or privately held; and


(b)           The Executive will not, directly or indirectly, individually or as
a consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity solicit or endeavor
to entice away from the Company or any of its subsidiaries, or offer employment
or any consulting arrangement to, or otherwise materially interfere with the
business relationship of the Company or any of its subsidiaries with, any person
or entity who is, or was within the one year period immediately prior to the
termination of the Executive’s engagement hereunder, (i) employed by or a
consultant to the Company or any of its subsidiaries or (ii) a customer or
client of, supplier to or other party having material business relations with
the Company or any of its subsidiaries.


9.                       Notice. Any notice required under this Agreement shall
be deemed duly delivered (and shall be deemed to have been duly received if so
given), if personally delivered, sent by a reputable courier service, or mailed
by registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.


10.                       Law and Jurisdiction; Arbitration. This Agreement
shall be governed by and construed under the laws of the State of Ohio without
regard to principals of conflicts of laws provisions. In the event of any
dispute between Company and Executive arising under or pursuant to the terms of
this Agreement, or any matters arising under the terms of this Agreement, the
same shall be settled only by arbitration through American Arbitration
Association located in Cincinnati, Ohio in accordance with the Code of
Arbitration Procedure published by the American Arbitration Association. The
determination of the arbitrators shall be final and binding upon Company and
Executive and may be enforced in any court of appropriate jurisdiction. This
Agreement shall be construed by and governed exclusively under the laws of the
State of Ohio, without regard to its conflicts of law provisions. The venue
shall be in the City of Cincinnati, Ohio.


11.                       Severability. If the law does not allow a provision of
this Agreement to be enforced, such unenforceable provision shall be amended to
become enforceable and reflect the intent of the parties, and the rest of the
provisions of this Agreement shall remain in effect.


12.                       Waiver. The failure of any party, in any instance, to
insist upon strict enforcement of the provisions of this Agreement shall not be
construed to be a waiver or relinquishment of enforcement in the future, and the
terms of this Agreement shall continue to remain in full force and effect.


 
4

--------------------------------------------------------------------------------

 
 
13.                      Assignability. This Agreement shall not be assignable
by either party.


14.                      Amendment. This Agreement may only be amended or
modified in a writing signed by both of the parties and referring to this
Agreement.


15.                      Entire Agreement. This Agreement constitutes the entire
agreement and final understanding of the parties with respect to the subject
matter of this Agreement and supersedes and terminates all prior and/or
contemporaneous understandings and/or discussions between the parties, whether
written or verbal, express or implied, relating in any way to the subject matter
of this Agreement.


16.                      Directors’ and Officers’ Insurance;
Indemnification.  The Company shall provide the Executive with (i) the coverage
applicable to the officers of the Company under the Company’s policies of
directors’ and officers’ insurance as may be in effect from time to time, and
(ii) the most favorable indemnification that the Company from time to time
extends to any of its officers or directors, whether under the Company’s
by-laws, Certificate of Incorporation, by contract or otherwise.


17.                      Representations and Warranties of the Executive.  The
Executive represents and warrants to the Company that, as of the date hereof,
neither his execution and delivery of this Agreement nor the performance of his
obligations hereunder will conflict with, violate or result in a breach of any
agreement or obligation to which he is a party or by which he is bound.


18.                      Notification of New Employer.  In the event that the
Executive is no longer providing services to the Company under this Agreement,
the Executive consents to notification by the Company to the Executive’s new
employer or its agents regarding the Executive’s rights and obligations under
this Agreement.


19.                      Execution in Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one in the same instrument.
Confirmation of execution by electronic transmission of a facsimile signature
shall be binding on the confirming party.


SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.




AMP HOLDING INC.




By: /s/Stephen Burns
Name:           Stephen Burns
Title:  CEO


 
/s/Julio Rodriguez
Julio Rodriguez
 
 
5

--------------------------------------------------------------------------------

 


Exhibit A
 


 
100,000 shares under the option may be exercised as of the date of this
agreement (the “Effective Date”)
 
50,000 shares under the option may be exercised within six months of the
Effective Date
 
50,000 shares under the option may be exercised within 12 months of the
Effective Date
 
50,000 shares under the option may be exercised within 18 months of the
Effective Date 
 
50,000 shares under the option may be exercised within 24 months of the
Effective Date
 
 
6